Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (Japanese Patent JP 3652098 B2, hereinafter “Takase”) in view of Yano et al. (Japanese Patent JP 3419861 B2, hereinafter “Yano”).	Regarding claim 1, Takase discloses (see Fig. 1, Fig. 2) a load abnormality detecting circuit (50) for an inverter (30) to detect abnormality of a load (2) during an operation of the inverter which has a switching element (31, 32) and a phase synchronizing loop (40) controlling an output frequency to be a resonance frequency of the load (see [0004], “the output frequency is controlled so that the phase difference between the current I1 and the voltage V1 to the load 2 is eliminated, the frequency of the output power coincides with the resonance frequency of the load“), the load abnormality detecting circuit comprising: a phase shift detection part (41) that detects a phase shift between an output voltage and an output current which are applied from the inverter to the load (see [0003], “phase comparison circuit 41 that detects a phase difference between the current I1 and the voltage V1 to the load”) and sends an abnormal load signal based on the detected phase shift (see Fig. 3, output of 54 is an abnormal load signal sent to 40 based on the detected phase shift), wherein the switching element includes a self-arc-extinguishing element (31) and a reflux diode (32) connected in reversely parallel to the self-arc-extinguishing element, and the phase shift detection part detects advance and delay of a phase of the output current with respect to the output voltage (the phase difference detection includes detecting leading or lagging of the output current phase with respect to the output voltage phase), the phase shift detection part includes a D flip-flop (53) having a clock port (CL) to which a pulse signal based on the output current is input as a clock signal (output signal of 52), a data port (D) to which a pulse signal based on the output voltage is input as a data signal (signal input to D is based on output voltage V1), and an output port (Q) that outputs signals according to a state (Q is output based on an abnormal load state or normal operating state); wherein the D flip-flop is transitioned from a reset state to a set state when the data signal is input at a timing defined by the clock signal (see [0013], “When a data signal is input simultaneously with the clock signal, the set signal is set and the set signal is sent from the set signal port Q.”).	Takase does not disclose a pulse width change part that sets a pulse width of the pulse signal based on the output voltage to a pulse width shorter than a half cycle of the output voltage, and outputs a signal to the data port of the phase shift detection part.	However, Yano teaches (see Fig. 3) a pulse width change part (31) that sets a pulse width of the pulse signal based on the output voltage (input pulse to A) to a pulse width shorter than a half cycle of the output voltage (the monostable multivibrator 31 outputs a short pulse when the input is triggered, which is significantly shorter than half of the input signal’s switching period) and outputs a signal to the data port of the phase shift detection part (signal “b” output to D of 34).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Takase to include a pulse width change part that sets a pulse width of the pulse signal based on the output voltage to a pulse width shorter than a half cycle of the output voltage, and outputs a signal to the data port of the phase shift detection part, as taught by Yano, because it can help provide one-shot pulses to the D input of the D flip-flop for proper operation of the D flip-flop.	Regarding claim 4, Takase discloses (see Fig. 2) wherein the D flip-flop includes a reset port (R) to which a reset signal (signal input to R) which transitions from the set state to the reset state is input, and the load abnormality detecting circuit further comprising: a mask part (58) that compares a current value of the output current (I1) applied to the load with a predetermined reference value (55 compares I1 with reference value generated by V2 and 57) and inputs the reset signal to the reset port of the D flip-flop until the current value is larger than the reference value (see [0013], “the comparator 55, the inverter 56, and the variable resistor 57 form mask means 58 that continues to output the reset signal to the data flip-flop 53 until the value of the current I1 becomes larger than the reference value.”).

	Regarding claim 5, Takase discloses (see Fig. 1, Fig. 2) an inverter apparatus (3) which has a switching element (31,3 2) and a phase synchronizing loop (40) controlling an output frequency to be a resonance frequency of a load (see [0004], “the output frequency is controlled so that the phase difference between the current I1 and the voltage V1 to the load 2 is eliminated, the frequency of the output power coincides with the resonance frequency of the load“), the inverter apparatus comprising: the load abnormality detecting circuit (50) for the inverter according to claim 1 (see rejection of claim 1 above).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Yano, and further in view of Rohm (“Sic Power Devices and Modules,” Application Note, Rohm Semiconductor, June, 2013, hereinafter “Rohm”). 	Regarding claim 2, Takase does not disclose wherein an ON resistance value of the self-arc-extinguishing element is smaller than a forward resistance value of the reflux diode.	However, Rohm teaches (see Fig. 7 and Fig. 16) wherein an ON resistance value of the self-arc-extinguishing element (the ON resistance of the Sic is approximately 2/25 Ohms at room temperature) is smaller than a forward resistance value of the reflux diode (the forward resistance of the body diode is approximately 6/16 Ohms at room temperature, when Vgs = 0V, which is larger than the ON resistance of the Sic by approximately 5 fold).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Takase wherein an ON resistance value of the self-arc-extinguishing element is smaller than a forward resistance value of the reflux diode, as taught by Rohm, because it can help provide high conversion efficiency due to low conduction losses.
	Regarding claim 6, Takase does not disclose wherein an ON resistance value of the self-arc-extinguishing element is smaller than a forward resistance value of the reflux diode.	However, Rohm teaches (see Fig. 7 and Fig. 16) wherein an ON resistance value of the self-arc-extinguishing element (the ON resistance of the Sic is approximately 2/25 Ohms at room temperature) is smaller than a forward resistance value of the reflux diode (the forward resistance of the body diode is approximately 6/16 Ohms at room temperature, when Vgs = 0V, which is larger than the ON resistance of the Sic by approximately 5 fold).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takase wherein an ON resistance value of the self-arc-extinguishing element is smaller than a forward resistance value of the reflux diode, as taught by Rohm, because it can help provide high conversion efficiency due to low conduction losses.
Response to Arguments
Applicant's arguments filed on 03/08/2022 have been fully considered but they are not persuasive. 	Regarding Claim 1, Applicant argued that “Yano fails to disclose or suggest at least “a pulse width change part that sets a pulse width of the pulse signal based on the output voltage to a pulse width shorter than a half cycle of the output voltage, and outputs a signal to the data port of the phase shift detection part,” as now recited in independent claim 1.” in that “Yano, with reference to Fig. 3 discloses a phase trip circuit 8 as a monostable multivibrator 31, which latches an input signal based on phase difference signals F and G input from AND gates 20 and 21 in a phase difference detection control circuit, and outputs a phrase shift monitoring signal b. As described in Yano, a B flip-flop circuit 34 monitors a signal width of a phase difference inverted signal c inputted from an inverter 33 on the basis of a phase deviation monitoring signal b inputted from the monostable multivibrator 31 and outputs a phase trip signal d.”.	However, Yano teaches (see Fig. 3) a pulse width change part (31) that sets a pulse width of the pulse signal based on the output voltage (input pulse to A) to a pulse width shorter than a half cycle of the output voltage (the monostable multivibrator 31 outputs a short pulse when the input is triggered, which is significantly shorter than half of the input signal’s switching period) and outputs a signal to the data port of the phase shift detection part (signal “b” output to D of 34). The function of 31 of Yano provides the same function of 53 of the current application, which is to provide one-shot pulses to the D input of the D flip-flop for proper operation of the D flip-flop. Therefore, Applicant’s arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838